DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/16/2022.  These drawings are unacceptable. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock being insertable in said opening of said latch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has not provided sufficient explanation as to how the lock is inserted into the opening of the latch 3.  Applicants amendments to the specifications are not sufficient to overcome the 112(a) rejection. Stating that the lock is slidable over center core 6 is not an equivalent or a sufficient explanation as to how 18 is inserted into the latch. Applicant states that the lock 18 is slidable over center core 6 and lock block 14 – wherein 6 and 14 are part of the latch 3. However, the opening as recited in claim 1 refers to the opening 4 of latch 3. Figure 1 does not clearly show the claim limitation of claim 1 where 18 is inserted in the opening of the latch. Figures 1 & 7 actually shows the lock 18 is on 6, however not in any opening. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langkamp US 6116660 (hereinafter referred to as Langkamp). 

Regarding claim 1, Langkamp discloses a quarter turn twist lock door latch (fig1), said quarter turn twist lock door latch consisting of:  
5A. a latch (30,80,82,70,71) having a front opening (not labeled, see fig.2), a center core (10+50), a cross slot (11) in a front (see fig2) of said center core, and a latch extension (70) extending from said latch; 
B. a lock (10,20,40,62,60) for said latch;  
said latch having a back edge (right end of 30, fig2), said latch 10having a lock block (71 mounted via other components) mounted on said back edge, said lock (20) being insertable in said opening of said latch (see fig.2) and rotatable therein (col. 3 lines 1-32); 
 
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.  Although Applicant’s attempts to overcome the drawing objections and 112 rejections are acknowledged, they were not sufficient. Since based on Applicant’s explanation in the remarks that lock 18 is in fact inserted into the opening of the latch, there is a new drawing objection since this is not effectively shown. Furthermore, the 112(a) rejection from the previous office action is maintained because the amendments to the specifications did not provide sufficient explanation as to how 18 is inserted into the opening. Stating that 18 is slidable over the core 6, does not explain how it is inserted through the opening. Lock 18 as shown in the drawings is on the outside of 6, and it is unclear how it is inserted through the opening to reside on the outside of 6. The rejection has been modified to address the amendment to claim 1 (“consisting of”). Based on this modification, there are no extra components in the prior art than there are in the invention as detailed in claim 1. All the subcomponents in the prior art are included as part of the other larger components of the latch, lock, etc. Rejection maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to turn locks.
	Related but not relied upon prior art: 
	Bisbing US 4583775, Ramsauer US 6568226, Vickers US 6640592. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675